DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer filed on 3/6/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,003,112 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claims 1, 2, 11, and 12 are objected to because of the following informalities:  
Claim 1 recites “to increase a gap between the heat generating element and the fixing belt”.  This should be reworded, because as disclosed, a “gap” between heat generating element 17 and fixing belt 14 does not exist until cam member 24 moves from contact point B to contact point C with arm 25 as shown in Fig. 7.  See also the paragraph that spans pages 12-13 of Applicant’s specification.  Examiner suggests amending the claims to recite decreasing/increasing pressure between the rotatable body and the fixing belt or heat generating element, as opposed to increasing/decreasing a gap between the heat generating element and the fixing belt.   
Claims 2, 11, and 12 are objected to for reasons similar to claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 11 as currently amended, the method steps include “causing the image forming apparatus to transition to a lubricant circulation mode that includes causing the rotatable body to execute a predetermined operation a first time to increase a gap between the heat generating element and the fixing belt, then causing the rotatable body to decrease the increased gap, and then causing the rotatable body to execute the predetermined operation a second time to further increase the gap.”   These limitations do not appear to be supported by Applicant’s written description and/or drawings.  

Further, pages 15-16 only describe rotating cam member 24 counterclockwise to cycle through contact points A (abutting position), B (semi-abutting position), and C (separation position).  There does not appear to be support for steps in which the cam member is rotated from point B to A and then to C. 
Claims 12-20 are rejected at least due to their dependence upon claim 11.
Claims 1-10 are rejected due to similar reasons as claims 11-20.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the last paragraph recites: “causing the image forming apparatus to transition to a lubricant circulation mode that includes causing the rotatable body to execute a predetermined operation a first time to increase a gap between the heat generating element and the fixing belt, then causing the rotatable body to decrease the increased gap, and then 
Is the predetermined operation increasing a gap between the heat generating element and the fixing belt, or does it also include causing the rotatable body to decrease the increased gap?  This leads to confusion when “causing the rotatable body to execute the predetermined operation a second time to further increase the gap” is recited, because it is not known which steps are executed a second time.
As the metes and bounds of claim 11 cannot be ascertained with certainty, claim 11 is rendered indefinite.  
Claims 12-20 are rendered indefinite at least due to their dependence upon claim 11.
Claims 1-10 are rendered indefinite for similar reasons as claims 11-20.
For examination purposes, the claims will be interpreted as best as one is able.

Note: the following rejections are based upon interpretation of the claims as best understood by Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda (JP 2011-253000).  (Note that paragraphs cited correspond to those in the machine translation of Fukuda provided by Applicant in the parent case.)
Regarding claim 1, Fukuda teaches an image forming apparatus 1 (Fig. 2, [0010]) comprising: 
a fixing device 40 (Fig. 1B, [0016]) including: 
a heat generating element 102 (Fig. 1B, [0017]), 
a fixing belt 100 which moves along a surface of the heat generating element while an inner peripheral surface of the fixing belt contacts the heat generating element via a lubricant (Fig. 1B, [0016]), and 
a rotatable body 101 configured to be pressed against an outer peripheral surface of the fixing belt (Fig. 1B, [0016]); and 
a processor 135 configured to cause the image forming apparatus to transition to a lubricant circulation mode in which the processor causes the rotatable body to execute a predetermined operation (separating the rotatable body from the fixing belt) a first time to increase a gap between the heat generating element and the fixing belt (from the position in Fig. 1B to the position in Fig. 4A; [0027]), then causes the rotatable body to decrease the increased gap (from the position in Fig. 4A to the position in Fig. 1B; [0028]), and then causes the rotatable body to execute the predetermined operation a second time to further increase the gap (from the position in Fig. 4A to the position in Fig. 4B; [0035]).  (Note that the structure claimed is capable of performing the claimed functions.  Further, the image forming apparatus performs the claimed functions in the recited order when a paper jam occurs and is removed, and then a lubricant supply operation is performed; [0027-0036].
Regarding claim 2, Fukuda teaches the image forming apparatus according to claim 1, wherein the processor is further configured to: determine whether a predetermined condition is satisfied (electric current value) after the predetermined operation (separating the rotatable body from the fixing belt) has been executed at least once  (after a paper jam has occurred and been removed and/or after the process of the flow in Fig. 5 has been carried out fully at least once; [0031]), and35PATENT Atty. Dkt. No. TAI/2673USC01upon determining that the predetermined condition is satisfied, further execute the predetermined operation to increase the gap ([0038-0039]).
Regarding claim 3, Fukuda teaches the image forming apparatus according to claim 2, wherein the predetermined condition is satisfied when a torque that is applied to rotate the rotatable body increases by a predetermined amount ([0038-0039]).
Regarding claim 4, Fukuda teaches the image forming apparatus according to claim 1, wherein the predetermined operation is an operation to reduce a pressure applied to the heat generating element by the rotatable body (Figs. 1B, 4A, 4B, [0027, 0035]).
Regarding claim 5, Fukuda teaches the image forming apparatus according to claim 1, wherein the predetermined operation is an operation to increase a distance between the heat generating element and a central axis of the rotatable body (Figs. 1B, 4A, 4B, [0027, 0035]).
Regarding claim 6, Fukuda teaches the image forming apparatus according to claim 1, wherein the processor is further configured to: acquire a current value of a motor for rotating the rotatable body while the fixing device is carrying out image formation, and36PATENT Atty. Dkt. No. TAI/2673USC01cause the rotatable body to execute the predetermined operation based on the acquired current value ([0038-0039]).
Regarding claim 7, Fukuda teaches the image forming apparatus according to claim 6, wherein the processor causes the rotatable body to execute the predetermined operation when the current value is greater than or equal to a threshold value ([0038-0039]).
Regarding claim 8, Fukuda teaches the image forming apparatus according to claim 1, wherein the processor is configured to cause the rotatable body to execute the predetermined operation while the rotatable body is being rotated (in a non-image formation state [0038, 0048-0057], specifically state A [0050]).
Regarding claim 9, Fukuda teaches the image forming apparatus according to claim 1, wherein the processor is configured to cause the rotatable body to execute the predetermined operation while the heat generating element is generating heat (in a non-image formation state [0038, 0048-0057], specifically state B [0051]).
Regarding claim 10, Fukuda teaches the image forming apparatus according to claim 1, wherein the processor is configured to cause the rotatable body to execute the predetermined operation while the rotatable body is being rotated (in a non-image formation state [0038, 0048-0057], specifically state A [0050]) and the heat generating element is generating heat (in a non-image formation state [0038, 0048-0057], specifically state B [0051]).
The method steps of claims 11-20 are met by the operation of Fukuda as applied to claims 1-10.

Response to Arguments
Applicant's arguments filed 3/6/2022 have been fully considered but they are not persuasive.
The crux of Applicant’s argument is that “during the lubricant supply operation disclosed by Fukuda, the gap is not decreased between the operations to increase the gap.”   (See the 2nd paragraph on page 10 of the Remarks.)  
Examiner notes that claims 1-10 are drawn to an apparatus.  The structure of the apparatus disclosed by Fukuda is capable of performing the claimed functions.  As such, Fukuda meets the apparatus claims, as outlined in the rejections above.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852